        Case 6:19-cv-01706-MK     Document 53    Filed 03/05/21    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



TERRENCE WILLIAM CARR,                                  Case No. 6:19-cv-01706-MK
                                                             OPINION & ORDER
             Plaintiff,

      vs.

OLGA ALVAREZ, et al.,

             Defendants.


AIKEN, District Judge:

      Magistrate     Judge   Mustafa   T.   Kasubhai    filed     his   Findings   and

Recommendation (“F&R”) (doc. 51) on February 18, 2021. The matter is now before

me. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72. No objections have been timely filed.

Although this relieves me of my obligation to perform a de novo review, I retain the

obligation to “make an informed, final determination.” Britt v. Simi Valley Unified

Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds, United

States v. Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc).           The

Magistrates Act does not specify a standard of review in cases where no objections

are filed. Ray v. Astrue, 2012 WL 1598239, *1 (D. Or. May 7, 2012). Following the


Page 1 – OPINION AND ORDER
        Case 6:19-cv-01706-MK      Document 53     Filed 03/05/21   Page 2 of 2




recommendation of the Rules Advisory Committee, I review the F&R for “clear error

on the face of the record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing

Campbell v. United States District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also

United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a

clear legislative mandate, the Advisory Committee Notes provide a reliable source of

insight into the meaning of” a federal rule). Having reviewed the record of this case,

I find that the deficiencies regarding plaintiff’s claims against Sheriff Nelson may be

curable through amendment.        Accordingly, these claims are dismissed without

prejudice. Plaintiff is granted leave to amend his claims addressing the statute of

limitations issues noted in the F&R, if possible. I ADOPT the remainder of Judge

Kasubhai’s F&R (doc. 51) in its entirety.

      Plaintiff shall file his Third Amended Complaint, if any, within fourteen (14)

days of the date of this Order.

      IT IS SO ORDERED.

      Dated this 5th
                 ___ day of March 2021.



                                     /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge




Page 2 – OPINION AND ORDER
